Case 1:10-cv-00699-AT-HBP Document 430 Filed 10/26/18 Page 1 of 5
       Case 1:10-cv-00699-AT-HBP Document 430 Filed 10/26/18 Page 2 of 5




Common Law Right of Inquiry and Level 3 Stops. The Department is now proposing three

different types of changes to the Patrol Guide, The first set of changes is being made to comply

with the recently enacted Right to Know Law (Local Law 54 of 2018 and Local Law 56 of

2018). These laws require officers in certain non-emergency encounters to identify themselves

by name, rank, and command, explain the reason for the stop, and hand out business cards if no

one is arrested or issued a summons. The Right to Know Law also requires officers to inform

people of their right not to consent to a search if consent would be necessary to perform

the search. Officers must also document any consent to a search, either through a body camera

or by writing, or both.

        Because these changes to the Patrol Guide are being made to comply with the Right to

Know Law and not because of a requirement of the remedial order, I do not believe that they

require court approval. The court has already ruled in its November 22, 2016 opinion that the

remedial order did not require changes in the way the Department deals with consent searches,

and therefore that the changes in P.G. 212-11 relating to consent searches based on an agreement

between the City Council and the NYPD did not require court approval.             ECF Dkt. 537.

Changes to P.G. 212-11 on consent searches due to the newly enacted Right to Know Law

similarly would not require court approval. As discussed below, however, the revisions being

proposed also change a requirement of the remedial order, and for that reason should be

reviewed and approved by the court.

        The New Business Card

        To meet the requirements of the Right to Know Law, the Department has designed a

business card that officers will offer to individuals at the end of most Level 2 and 3 encounters,

as well as following other specified interactions. These pre-printed business cards will contain



Arnold & Porter Kaye Scholer LLP                                                                2
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
       Case 1:10-cv-00699-AT-HBP Document 430 Filed 10/26/18 Page 3 of 5




the officer’s name, rank, and shield number and a place for the officer to write his or her

command. The back of the card lists a new website (www1.nyc.gov/police-encounter) that

provides information on how to obtain body-worn camera footage, how to request a copy of a

stop report, and how to make a complaint or comment regarding the encounter. This website has

a link to an electronic form that allows an individual to request a copy of a stop report by

providing the date, time, and location of the stop. The NYPD has changed its procedures under

the Freedom of Information Law (FOIL) so that it can respond to requests for stop reports within

ten business days.

        Two cards are currently in use. The first is the “What Is a Stop?” tear-off information

card, which is required by the court order to be offered to persons who are stopped but not

arrested or summonsed, and which was provided to the court as part of the submission of P.G.

212-11 in August 2015. Because this card will no longer be used, this change is being submitted

for the court’s approval. The parties agree that the new business card is sufficient to meet the

court’s requirements, as do I. The second card now in use is the Contact Card, which has been

required to be provided to persons who consented to a search after a Level 2 encounter. The new

business card that will be used instead of the Contact Card includes all the information on the

Contact Card (and more). Elimination of the Contact Card does not change any requirement of

the court orders and thus is not submitted for court approval.

        Changes to Patrol Guide Section 212-11

        Changes are being proposed to conform the Patrol Guide to the stop and frisk in-service

training that this court has approved. For example, the Department has added the definition of

“protective measures” that an officer can take, short of a frisk, when he or she does not have

reasonable suspicion that the person is armed and dangerous. Other changes provide additional



Arnold & Porter Kaye Scholer LLP                                                              3
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
       Case 1:10-cv-00699-AT-HBP Document 430 Filed 10/26/18 Page 4 of 5




explanations of the legal standards of DeBour, but do not change the policies of what an officer

may or may not do in an investigative encounter. For this reason, we do not believe these are

material changes that require court approval.

        There are also changes relating to additional instructions on how to use the Department’s

records management system (FORMS). FORMS is used by officers to complete electronic stop

report and by supervisors to review and approve the stop reports. These revisions also are not

material changes that would require court approval.

        Stop Report Form

        In March 2016, the court approved the NYPD’s stop report form, and in January 2017,

the Department began using an electronic form that officers can fill out on their phones, on

tablets, or on a computer at the command. The Department has proposed several changes to the

stop report. To comply with the Right to Know Law, the stop report will now ask if the officer

asked for consent to search and whether consent was given. This change would not require court

approval. The stop report also has two other changes: (1) the officer will identify if the stop was

based on a crime victim or witness report; and (2) if the stop was based on a radio run, the officer

will identify whether or not the radio run was anonymous. That information can determine the

level of authority an officer is legally allowed to exercise. The latter two changes are being

submitted for court review and approval.

        The attachments highlight all the proposed changes to the Patrol Guide and stop report

form. On the Patrol Guide document, there are different highlights for the different types of

revisions being proposed. Highlighted in red are changes related to the business card that

officers are required to offer to persons who have been stopped but not arrested or summonsed.

These requirements are being submitted for court review and approval. Highlighted in yellow



Arnold & Porter Kaye Scholer LLP                                                                  4
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
Case 1:10-cv-00699-AT-HBP Document 430 Filed 10/26/18 Page 5 of 5
